Case 2:20-cv-00077-SPC-NPM Document 30 Filed 05/29/20 Page 1 of 2 PageID 69



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

MICHELLE BRENER,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-77-FtM-38NPM

MANZO, INC. and ROBERTA
BROTHERS,

                Defendants.
                                                 /

                                                ORDER1

        Before the Court is the parties’ Joint Stipulation of Dismissal with Prejudice

Pursuant to Rule 41(a)(1)(A)(ii). (Doc. 29). If signed by all parties, the dismissal is

effective upon filing and requires no further action by the Court. See Anago Franchising,

Inc. v. Shaz, LLC, 677 F.3d 1272, 1278 (11th Cir. 2012). This is a Fair Labor Standards

Act (“FLSA”) case though, which typically require the Court to scrutinize a settlement for

fairness. Here, however, the parties represent to the Court that Plaintiff’s FLSA wage

claim was settled without compromise to be paid in full. Also, the parties affirm attorney’s

fees were negotiated separately without regard to the amount owed to Plaintiff.

Therefore, the Court need not review and approve the settlement for fairness. See Lynn’s

Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th Cir. 1982); see also

Bonetti v. Embarq Mgmt. Co., 715 F. Supp. 2d 1222, 1226 n.6 (M.D. Fla. 2009);

Mackenzie v. Kindred Hosps. East, L.L.C., 276 F. Supp. 2d 1211, 1217 (M.D. Fla. 2003).



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00077-SPC-NPM Document 30 Filed 05/29/20 Page 2 of 2 PageID 70



      Accordingly, it is now

      ORDERED:

      1. This case is DISMISSED with prejudice.

      2. The Clerk is DIRECTED to enter judgment, terminate all pending motions or

         deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 29th day of May, 2020.




Copies: All Parties of Record




                                          2
